Title: Fryday. July 5. 1771.
From: Adams, John
To: 


       Cadwallader Ford came to me this Morning, and congratulated me on the Verdict for Freeman.—Sir, says he, I shall think myself forever obliged to you, for the Patriotick manner in which you conducted that Cause. You have obtained great Honour in this County, by that Speech. I never heard a better &c.—All this is from old Cadwallader. Langdon told me, that a Man came running down, when I had done speaking, and said “That Mr. Adams has been making the finest Speech I ever heard in my Life. He’s equall to the greatest orator that ever spoke in Greece or Rome”.—What an Advantage it is to have the Passions, Prejudices, and Interests of the whole Audience, in a Mans Favour. These will convert plain, common Sense, into profound Wisdom, nay wretched Doggerell into sublime Heroics. This Cause was really, and in truth and without Partiality, or Affectation of Modesty, very indifferently argued by me. But I have often been surprized with Claps and Plauditts, and Hosannas, when I have spoke but indifferently, and as often met with Inattention and Neglect when I have thought I spoke very well.—How vain, and empty is Breath!
      